Case 1:15-cv-00170-RGA Document 322 Filed 12/05/19 Page 1 of 2 PageID #: 13987



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELA WARE


 MALLINCKRODT HO SPIT AL PRODUCTS IP                      )
 LTD ., INO THERAPEUTICS LLC and                          )
 !KARIA, INC.,                                            )
                                                          )                        e.bA
                 Plaintiffs,                              )    C.A. No.: 15-170-.QMS
                                                          )
                         V.                               )
                                                          )
 PRAXAIR DISTRIBUTION, INC . and                          )
 PRAXAIR, INC.,                                           )
                                                          )
                 Defendants.                              )


                               llltRttBmBD! REVISED JUDGMENT
        This action came before the Court for a seven-day bench trial on March 13 , 2017. The

issues have been tried and the parties filed Proposed Findings of Fact and Conclusions of Law on

May 3, 2017 (D.I. 285 , 286).      The court issued a Memorandum and Order ("Opinion") on

September 5, 2017 (D.I. 308, 309). The court issued Judgment on September 5, 2017 (D.I . 310).

Plaintiffs appealed the judgment to the United States Court of Appeals for the Federal Circuit,

which issued its opinion on August 27, 2019 and remanded for correction of the judgment to limit

its ruling to the asserted claims before it. Therefore,

        IT IS HEREBY ORDERED AND ADJUDGED that final judgment is hereby entered in

favor of defendants Praxair Distribution, Inc. , and Praxair, Inc. ("Defendants"), and against

plaintiffs Mallinckrodt Hospital Products IP Ltd. , INO Therapeutics LLC, and Ikaria, Inc.

("Plaintiffs") finding that:

     1. Claims 1, 4, 7, 9, and 18 of U.S . Patent No . 8,795 ,741 ; Claim 20 of U.S. Patent No.

         8,282,966; Claim 18 ofU.S. Patent No . 8,293 ,284; Claims 9, 11 , 13 , and 15 ofU.S. Patent



                                                  2
Case 1:15-cv-00170-RGA Document 322 Filed 12/05/19 Page 2 of 2 PageID #: 13988



       No. 8,431 ,163 ; and Claims 1, 7, and 9 of U. S. Patent No . 8,846,112 are invalid under 35

       U.S.C. § 101.

    2. Defendants do not infringe Claims 1 and 15 of U.S . Patent No. 8,776,794; Claims 1 and

       15 of U.S. Patent No. 8,776,795 ; Claim 6 of U.S. Patent No. 8,573 ,209; Claims 1 and 10

       of U.S . Patent No. 9,265 ,911 ; and Claims 1 and 10 of U.S. Patent No. 9,295 ,802.

    3. Defendants do not infringe Claims 3, 6, 16, 17, and 18 of U.S. Patent No. 9,279,794.



Dated: ])('IWV?(;A          .~    , 2019




                                               3
